OPINION — AG -(1) HOUSE BILL NO. 1818 'S APPROPRIATION TO THE DEPARTMENT OF TRANSPORTATION OF THE SUM OF $12 MILLION FOR THE ACQUISITION AND/OR REHABILITATION OF RAILROAD RIGHTS OF WAY (RIGHT OF WAY) AND TRACKAGE IS A " MEASURE RELATING TO THE PURCHASE OR SALE OF REAL ESTATE " WITHIN THE MEANING OF ARTICLE V, SECTION 58, AND THEREFORE THE PURPORTED DECLARATION OF AN EMERGENCY IN CONNECTION WITH SAID BILL IS A NULLITY; (2) HOUSE BILL NO. 1818, 2ND SESSION 37TH LEGIS., IF OTHERWISE VALID, WILL BECOME EFFECTIVE UPON THE EXPIRATION OF NINETY (90) DAYS FOLLOWING THE FINAL ADJOURNMENT OF SAID LEGISLATIVE SESSION. CITE: OPINION NO. 79-311, OPINION NO. 79-299, 66 Ohio St. 1978 Supp., 304 [66-304], ARTICLE V, SECTION 1, ARTICLE V, SECTION 2, ARTICLE V, SECTION 3, ARTICLE V, SECTION 58 (EMERGENCY MEASURE)